Name: Commission Regulation (EEC) No 2070/88 of 12 July 1988 re-establishing the levying of customs duties on shawls, scarves, mufflers and the like, other than knitted or crocheted, products of category 84 (order No 40.0840), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 No L 182/6 Official Journal of the European Communities 13 . 7. 88 COMMISSION REGULATION (EEC) No 2070/88 of 12 July 1988 re-establishing the levying of customs duties on shawls , scarves, mufflers and the like, other than knitted or crocheted, products of category 84 (order No 40.0840), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply Whereas, in respect of shawls, scarves, mufflers and the like, other than knitted or crocheted, products of category 84 (order No 40.0840) the relevant ceiling amounts respectively to 3 tonnes ; Whereas on 5 July 1988 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences applicable for 1988 to textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 16 July 1988 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category CN code Description 40.0840 84 (tonnes) 6214 20 00 6214 30 00 6214 40 00 6214 90 00 Shawls, scarves, mufflers, mantillas, veils and the like, other than knitted or crocheted, of wool, cotton or man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication ii) the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 367, 28 . 12. 1987, p. 58 . 2 OJ No L 367, 28 . 12. 1987, p . 1 .